By the Court :
¥e ale of the opinion that the statute, chapter 237, Laws 1878, which gives a penalty not less than twenty-five dollars nor more than $100 “ with costs of suit,” authorizes the recovery of costs in this case. Section 3250 of the Code leaves that statute unaffected by the provisions of the Code relative to the recovery of costs. “ The award of costs is specially regulated ” by that statute.
Order affirmed, with ten dollars costs and printing disbursements.
Present. — Learned, P. J., and Bocees, J.; Landon, J., not acting.
Order allowing costs, affirmed with ten dollars costs, and printing disbursements. •